of f i c e of c h i ef c ou n sel number info release date department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date conex-101403-10 uil the honorable bill nelson united_states senator landmark two east robinson street suite orlando fl dear senator nelson this letter responds to your inquiry dated date on behalf of your constituent ----------------------------- --------------------wrote about having to repay the first-time_homebuyer credit for the purchase of a home in the first-time_homebuyer credit differs depending on when a taxpayer purchases a home for purchases on or after date and before date qualifying taxpayers can receive a credit of up to dollar_figure which they must repay over a 15-year period sec_36 of the internal_revenue_code the code for purchases after date and before date a qualifying taxpayer can receive a credit of up to dollar_figure and not have to repay the credit if the taxpayer does not sell or stop using the residence as a principal_residence within three years after the date of purchase of the residence sec_36 of the code --------------------said she qualified to take the first-time_homebuyer credit for a home purchased between date and date she therefore must repay the first-time_homebuyer credit we do not have the administrative authority to disregard the repayment requirement to do so the congress would need to change the tax law conex-101403-10 i am sorry my response is not more favorable but i hope this information is helpful if you have any please contact--------------------------at --------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax and accounting
